 1                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8
                       United States District Court
 9
                       Central District of California
10
11   YURIRIA DIAZ, as an individual and on   Case № 8:19-cv-00303-ODW (MAAx)
     behalf of others similarly situated,
12
                      Plaintiffs,
13
14
          v.

15   MACY’S WEST STORES, INC. dba            JUDGMENT
     Macy’s, an Ohio corporation, and DOES
16   1-50, inclusive
17                    Defendants.
18
19
20
21
22
23
24
25
26
27
28
 1                                    JUDGMENT
 2       Pursuant to the Court’s Order Granting Defendant’s Motion to Dismiss, it is
 3   therefore ORDERED, ADJUDGED, and DECREED:
 4       1.    Plaintiff shall recover nothing from Defendant;
 5       2.    Plaintiff’s Complaint is dismissed on the merits and with prejudice; and
 6       3.    The Clerk of the Court shall close the case.
 7
 8       IT IS SO ORDERED.
 9
10       December 6, 2019
11
12                             ____________________________________
13                                      OTIS D. WRIGHT, II
                                UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             2
